Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/08/2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0041], “for receiving one of the bolts 72,76” should be -- for receiving one of the bolts 74,76--,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15 recites, “whereby downward movement of the head away from the attachment portion of the handle permits insertion of the key into the hole and removal of the key from the hole.”   As the preamble is to “an axe, comprising”.  As a key has been claimed, the axe possesses a key.  How would the movement of the handle permit insertion of the key into the hole, if the key is already in the hole.   It is also not clear what is meant by “permit insertion”.  It appears that the movement of the head would expose the key and thus the hole, as the key is residing in the hole in the handle, but it is not clear from the claim language how this would correlate to permitting insertion or removal.  On a side note, nowhere in the claims is it set forth that the key is also within the channel of the head. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (U.S. Patent 2,917,349), herein referred to as Saylor in view of Williams (U.S. Patent 5,255,575).  As best understood, Saylor discloses an axe comprising: a head (17) having a top surface (top portion), a bottom surface (parallel to the top surface), and an opening extending from the top surface to the bottom surface (for the handle), the opening having a wall defining a channel (recess 21) therein, the channel extending from an intermediate portion of the opening to the top surface of the opening (the recess 21 extends through the head), the channel (21) having a width and depth; a handle (18) having a head attachment potion (top of 18) fitting within the opening, , the hole having a width of a diameter that is substantially identical to the width of the channel, the hole further having a depth; and a key (19) having a length that is substatnailly equal to the sum of the depth of the hole and the depth of the channel, the key further having a width that is substantially identical to the width or diameter of the hole; 		Whereby the key (19) resists upward movement of the head with respect to the head when the key is within the hole and the head is on the head attachment portion of the handle; and whereby downward movement of the head away from the attachment portion of the handle permits insertion of the key into the hole and removal of the key from the hole. 
Saylor discloses that the key is integral with the head and therefore does not disclose that the head attachment portion having a hole therein and the key (19) having a length that is substantially equal to the sum of the depth of the hole and the depth of the channel.  It is noted that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Attention is also directed to the Williams multipurpose hand tool, which discloses that the hammer tail 108, which projects from the head in a similar fashion as the key 19 of Saylor can be alternatively be detachable to the head.  The member has a tail portion that extends into a groove in the head such that it can be removed or replaced as needed. As making integral features seperatble is known in the art, and as demonstrated by Williams to be known to reverse the connection to have the projection extending from within a slot of the head, it would have been obvious to one having ordinary skill in the art at the time of the invention to have made the key 10 of Saylor detachable as taught by Williams for ease in manufacturing, replacement or for forming the key from a different material.  

    PNG
    media_image1.png
    835
    747
    media_image1.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kennealy (GB340,854) in view of Blighton (U.S. Patent 287,795).
In regards to claim 6, Kennealy discloses an axe comprising: a head (A) having a body including a cutting edge (tapered front edge, not numbered), a top surface (top surface of the axe), a bottom surface (bottom surface of the axe), and a pair of flanges (C/ F’) extending opposite the cutting edge (separated by the slot B), the head having an opening (slot B) passing between the flanges, the opening extending from the top surface to the bottom surface (through the head A), each of the flanges defining a fastener hole (F/F); a handle having a head attachment portion fitting within the opening(col. 2, lines 55-60); and a threaded fastener (bolt G) passing through the fastener hole (F/F) defined within each of the flanges (C/F’).
Kennealy does not disclose that the head further defines an outwardly facing partially cylindrical concave recess surrounding the fastener hole, and the threaded fastener being secured within a nut having a rectangular profile and an inwardly facing, partially cylindrical convex curved surface abutting and corresponding to the partially cylindrical concave curved recess.  Rather, Kennealy discloses an alternative means of preventing rotation by utilizing a split pin J and a washer with an irregular shape placed in a recess of similar irregular shape within the head A. Thus, Kennealy already discloses that utilizing irregular mating shapes within the head and washer to prevent rotation of the bolt is known in the art.  Attention is further directed to the Blighton reference.  Blighton discloses a bolt and nut for securing two parts wherein a hole has been provided in each part for receiving the bolt and nut. The nut is provided with an outer partially cylindrical convex surface that extends into the opening of the part A2 and mates with a recess also having a corresponding partially cylindrical concave profile.  The shape allows compressibility when drawn into the recess of A2 and prevents it from rotating relative to the bolt B.   As Kennealy already is concerned with preventing the rotation of the bolt and nut, and as Blighton discloses that the rotation prevention can be accomplished without the use of washer, it would have been obvious to one having ordinary skill in the art to have modified the nut and bolt assembly of Kennealy as taught by Blighton to be able to perform the same securement of the head to the handle while requiring less parts. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kennealy (GB340,854) in view of Blighton (U.S. Patent 287,795) an in further view of Leffingwell (U.S. Patent 0,670,790).  The modified device of Kennealy does not disclose that the handle defines a notch therein, the notch being substantially aliogned with the fastener holes and the threaded fastener passes through the notch defined in the handle when the head is fastened to the handle.   Attention is further directed to the Leffingwell ax.  Leffingwell discloses providing a screw e that passes through the two sides of the ax head and through a notch provided in the handle. The position of the screw provides both a compressive force on the handle as well as securement in a vertical direction.  It would have been obvious to one having ordinary skill in the art to have repositioned the bolt and nut of Kennealy to pass through both the flanges and a notch in the handle for an additional engagement means for securing the head to the handle that provided both a compressive force and a vertical retaining meant of the head to the handle.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724